Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of November 19, 2018 by
and between iCAD, Inc., a Delaware corporation (the “Company”), and MICHAEL S.
KLEIN (the “Executive”).

W I T N E S E T H:

WHEREAS, the Company and the Executive desire for the Executive to become
employed with the Company as Executive Chairman and Interim Chief Executive
Officer on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT AND DUTIES

1.1. Term of Employment. The Executive’s employment under this Agreement shall
commence on the date hereof (the “Start Date”) and shall continue until
December 31, 2020, subject to earlier termination as provided under Section 5
(the “Term).

1.2. General.

1.2.1. During the Term, the Executive shall have the title of Executive Chairman
and Interim Chief Executive Officer of the Company and shall have such duties
appropriate to his position as may be from time to time delegated to him by the
Board of Directors of the Company (the “Board”). The Executive shall faithfully
and diligently discharge his duties hereunder and use his best efforts to
implement the policies established by the Board. The Executive’s
responsibilities shall include, among other things, rendering executive, policy,
operations and other management services to the Company of the type customarily
provided by persons situated in similar executive and management capacities.

1.2.2. The Executive shall devote all of his business time, attention, knowledge
and skills faithfully, diligently and to the best of his ability, in furtherance
of the business and activities of the Company; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting reasonable periods
of time required for:



--------------------------------------------------------------------------------

(i) serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company
and with the written consent of the Company which determination shall not be
unreasonably delayed;

(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise;

(iii) engaging in professional organization and program activities; and

(iv) managing his personal investments;

provided that such activities do not materially interfere with the due
performance of his duties and responsibilities under this Agreement as
reasonably determined by the Board.

1.3. Reimbursement of Expenses.

1.3.1 The Company shall pay to the Executive for reasonable expenses incurred by
him in the performance of his duties hereunder, including, without limitation,
those incurred in connection with business related travel or entertainment, or,
if such expenses are paid directly by the Executive, the Company shall promptly
reimburse him for such payments, provided that the Executive properly accounts
for such expenses in accordance with the Company’s policy.

1.3.2 The Company shall pay to the Executive an automobile expense allowance in
the amount of $650 per month accruing from day to day payable in equal
installments on a bi-weekly basis. The Executive shall pay all the expenses of
maintaining, insuring and operating such automobile.

To the extent any reimbursements referenced in Section 1.3.1 (and any other
reimbursements of costs and expenses provided for herein) or the automobile
expense allowance referenced in Section 1.3.2 are includable in the Executive’s
gross income for federal income tax purposes, all such reimbursements and the
automobile expense allowance shall be made no later than March 15 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred or the automobile expense allowance accrued.

1.4. Consideration. In consideration for the Executive’s execution of this
Agreement, the Company agrees that the Executive shall become employed by the
Company as set forth in this Agreement, the Executive shall be permitted access
to the Company’s confidential information and shall be eligible to receive the
payments and benefits (including the payments and benefits set forth in Sections
5.4.2 and 5.4.4) set forth in this Agreement (subject to his compliance with
Sections 7 and 8 of this Agreement). The Executive understands, acknowledges and
agrees that the Executive would not receive the consideration specified in this
Agreement, except for the Executive’s execution of this Agreement and the
fulfillment of the promises contained herein.

1.5 Director. Following the Start Date, the Executive shall continue to serve as
a director of the Company. Upon termination of the Executive’s employment as
Interim Chief Executive Officer of the Company, the executive shall resign as a
director of the Company. In such event, this agreement shall serve as the
Executive’s resignation and no further action by the Executive shall be required
for such resignation as a director to become effective.



--------------------------------------------------------------------------------

2. COMPENSATION

2.1. Base Salary. During the Term, the Executive shall be entitled to receive a
base salary (“Base Salary”) at a rate of one hundred fifty thousand dollars
($150,000.00) per annum, which Base Salary shall be payable in arrears in equal
installments not less frequently than on a bi-weekly basis in accordance with
the payroll practices of the Company, with such increases as may be determined
by the Board from time to time.

2.2. Incentive Bonus. The Executive shall be eligible to receive, for each
fiscal year during the Term (or a prorated portion thereof for any partial
fiscal year during the Term), a target annual incentive bonus of 50% of Base
Salary for such fiscal year (the “Incentive Bonus”) if the Company achieves
goals and objectives established by the Board of Directors for such fiscal year.
Any Incentive Bonus shall be paid in full in a single lump sum cash payment
during the calendar year next following the fiscal year for which it is earned
and vested (“Payment Calendar Year”), and no later than the earlier of
(i) December 31 of the Payment Calendar Year or (ii) fifteen (15) calendar days
following the date on which the Company publicly announces its results of
operations for such Employment Year.

2.3. Additional Compensation. In addition to the Base Salary and the Incentive
Bonus, if any, the Executive shall be entitled to receive such other cash
bonuses and such other compensation in the form of stock, stock options or other
property or rights as may from time to time be awarded him by the Board during
or in respect of his employment hereunder.

3. PLACE OF PERFORMANCE. In connection with his employment by the Company, the
Executive shall be based in the San Francisco Bay area with frequent visits and
work at the Company’s principal operating location in Nashua, New Hampshire and
San Jose, California.

4. EMPLOYEE BENEFITS

4.1. Benefit Plans. The Executive shall, during the Term, be included to the
extent eligible thereunder in all employee benefit plans, programs or
arrangements of general application (including, without limitation, any plans,
programs or arrangements providing for retirement benefits, options and other
equity-based incentive compensation, profit sharing, bonuses, disability
benefits, health and life insurance, or vacation and paid holidays) which shall
be established by the Company or any affiliate of the Company, for, or made
available to, their respective senior executives (“Benefits”). During the Term,
the Benefits described in this Section 4 may only be reduced as a result of a
general reduction for senior executives.

4.2. Vacation. The Executive shall be entitled to four (4) weeks of vacation at
full pay for each calendar year during the Term. Such vacation may be taken in
the Executive’s discretion, and at such time or times as are not inconsistent
with the reasonable business needs of the Company.



--------------------------------------------------------------------------------

5. TERMINATION OF EMPLOYMENT

5.1. General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only under the following circumstances:

5.1.1. Death. The Executive’s employment under this Agreement shall terminate
upon his death.

5.1.2. Disability. If, as a result of the Executive’s Disability (as defined
below), the Executive shall have been absent from his duties under this
Agreement for sixty (60) consecutive days, the Company may terminate the
Executive’s employment upon fifteen (15) days prior written notice; provided
that the Executive has not returned to full time performance of his duties
during such fifteen (15) day period. For purposes hereof, “Disability” shall
mean that the Executive is unable to perform his normal and customary duties
hereunder as a result of physical or mental incapacity, illness or disability.

5.1.3. Good Reason. The Executive may terminate his employment for Good Reason
at any time. For purposes of this Agreement, “Good Reason” shall mean:

(i) the failure by the Company to comply with its material obligations and
agreements contained in this Agreement;

(ii) a material diminution of the executive responsibilities, authority or title
of the Executive with the Company without the consent of the Executive, provided
that the removal of the Executive by the Company from the position of, and the
loss of the responsibilities and authority as, Interim Chief Executive Officer
for any reason shall not constitute Good Reason; or

(iii) a reduction by the Company in the Base Salary as in effect on the date
hereof, or as the same may be increased from time to time, without the consent
of the Executive;

provided, however, the Executive must give notice to the Company of the
existence of the condition described in Section 5.1.3 within a period not to
exceed 90 days of the initial existence of the condition, upon notice of which
the Company may, within 30 days thereafter, remedy such condition. If the
Company does not remedy such condition within such 30-day period, the Executive
must resign his employment with the Company effective no later than 30 days
after the end of such cure period.

5.1.4. Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
reasonably determined by the Board:

(i) the willful failure by the Executive to substantially perform his
obligations under this Agreement (other than any such failure resulting from the
Executive’s incapacity due to physical or mental incapacity, illness or
disease); provided, however, that the Company shall have provided the Executive
with express written notice of such failure and the Executive shall be afforded
a reasonable opportunity of at least thirty (30) days to cure same, or



--------------------------------------------------------------------------------

(ii) the indictment of the Executive for a felony or other crime involving moral
turpitude or dishonesty; or

(iii) a breach of Section 7 or Section 8 hereof or a breach of any
representation contained in this Agreement by the Executive; or

(iv) a breach of fiduciary duty involving personal profit; or

(v) a material act of dishonesty in connection with his employment with the
Company; or

(vi) the Executive having committed acts or omissions constituting gross
negligence or willful misconduct (including theft, fraud, embezzlement, and
securities law violations) which is injurious to the Company, monetarily, or
otherwise. For purposes of this Section 5.1.4(vi), no act, or failure to act, on
the part of the Executive shall be considered “gross negligence” or “willful”
unless done, or omitted to be done, by him in bad faith and without reasonable
belief that his action or omission was in the best interest of the Company; or

(vii) the Executive having committed any willful or material violation of, or
willful or material noncompliance with, any securities law, rule or regulation
or stock exchange regulation or rule relating to or affecting the Company,
including without limitation (A) the Executive’s failure or refusal to honestly
provide the chief executive officer or principal executive officer certification
required under the Sarbanes-Oxley Act of 2002, including the rules and
regulations promulgated thereunder (the “Sarbanes-Oxley Act”), or failure to
take reasonable and appropriate steps to determine whether or not any such
certificate was accurate or otherwise in compliance with the requirements of the
Sarbanes-Oxley Act, or (B) the Executive’s failure to establish and administer
effective systems and controls necessary for the Company to timely file reports
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.

5.1.5 Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Board at least ninety (90) days prior to the effective date of
such termination.

5.1.6. Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive, other than for death or Disability.

5.2. Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

5.3. Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5.1.2 above,
fifteen (15) days after Notice of Termination is



--------------------------------------------------------------------------------

given (provided that the Executive shall not have returned to the performance of
his duties on a full-time basis during such fifteen (15) day period), and (c) if
the Executive’s employment is terminated pursuant to subsections 5.1.3, 5.1.4,
5.1.5 or 5.1.6 above, the date specified in the Notice of Termination after the
expiration of any applicable cure periods.

5.4. Compensation upon Termination.

5.4.1. Termination for Cause; Resignation Without Good Reason. If the
Executive’s employment shall be terminated by the Company for Cause or by the
Executive without Good Reason, the Company shall pay the Executive his Base
Salary through the Date of Termination in accordance with the Company’s standard
payroll practices, at the rate in effect at the time Notice of Termination is
given, and all expenses and accrued Benefits arising prior to such termination
which are payable to the Executive pursuant to this Agreement through the Date
of Termination and the Company shall have no further obligation with respect to
this Agreement.

5.4.2. Termination without Cause or For Good Reason. Subject to the provisions
of subsection 5.4.3 hereof, if, prior to the expiration of the Term and during
the period in which the Executive serves as Interim Chief Executive Officer, the
Executive’s employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than a termination by reason of
Disability), (i) the Company shall pay to the Executive all expenses and accrued
Benefits arising prior to such termination which are payable to the Executive
pursuant to this Agreement through the Date of Termination, (ii) the Company
shall continue to pay the Executive his Base Salary as then in effect for a
period of twelve (12) months from the Date of Termination (such period being
referred to hereinafter as the “Severance Period”), in equal installments on the
Company’s normal payroll dates during the Severance Period in accordance with
the payroll practices of the Company, beginning with the first pay date that
begins after the Date of Termination, (iii) the Company shall pay a pro rata
portion of the Incentive Bonus, if any, earned for the fiscal year through the
Date of Termination as determined in the discretion of the Board of Directors,
at such time the Incentive Bonus, if any, would otherwise have been payable in
accordance with Section 2.2 hereof, and (iv) to the extent permitted by the
Company’s group health insurance carrier and as would not cause the Company to
incur tax or other penalties, the Company shall pay to Executive each month an
after-tax amount equal to the monthly amount of the COBRA (as defined below)
continuation coverage premium under the Company’s group medical plans as in
effect from time to time, for eighteen (18) months following the Date of
Termination. In the event the aggregate amount of payments described in clauses
(ii) and (iii) above (the “Aggregate Payments”) is determined to be less than
$250,000 (without taking into this sentence), the amount described in clause
(iii) shall equal the minimum amount necessary such that the Aggregate Payments
will equal $250,000. The receipt of health care benefits set forth in (iv) above
shall be conditioned upon the Executive making a timely election to receive
coverage provided to former employees under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and Section 4980B of the Code and
continuing such coverage for so long as it may be available, and thereafter
continuing to pay an amount equal to the monthly COBRA premium as in effect at
the Company from time to time in respect of the applicable level of coverage. If
Executive allows such coverage to lapse by not paying the applicable amount,
such coverage may not thereafter be reinstated. In addition, during the
Severance Period, the Executive shall be entitled to continue to participate in
all employee benefit plans that the Company provides (and continues to provide)
generally to its senior executives, subject to terms and conditions of such
employee benefit plans.



--------------------------------------------------------------------------------

5.4.3. Death during Severance Period. In the event of the Executive’s death
during the Severance Period, payments of Base Salary under this Section 5.4 and
payments under the Company’s employee benefit plan(s) shall continue to be made
in accordance with their terms during the remainder of the Severance Period to
the beneficiary designated in writing for such purpose by the Executive or, if
no such beneficiary is specifically designated, to the Executive’s estate.

5.4.4. Termination Following Change in Control.

(i) Anything contained herein to the contrary notwithstanding, in the event the
Executive’s employment hereunder is terminated during the Term and during the
period in which the Executive serves as Interim Chief Executive Officer and
within twelve (12) months following a Change in Control (as defined below) by
the Company without Cause or by the Executive with Good Reason, then the Company
shall pay to the Executive in complete satisfaction of its obligations under
this Agreement, as severance pay and as liquidated damages (because actual
damages are difficult to ascertain), an amount equal to (i) (a) his Base Salary
as then in effect for a period of twenty-four (24) months from the Date of
Termination, in equal installments on the Company’s normal payroll dates over
the 24 months period following the Date of Termination plus (b) an amount equal
to the Incentive Bonus which would otherwise have been payable in accordance
with Section 2.2 hereof for the fiscal year in which the Date of Termination
occurs at such time the Incentive Bonus, if any, would otherwise have been
payable in accordance with Section 2.2 hereof; or (ii) except with regard to the
payment of an amount that is a Section 409A Amount, the Company, in its sole
discretion, may elect to make a lump sum cash payment equal to the present value
of the payments otherwise due under clause (i)(a); provided that if any
severance payment payable after a “Change in Control” as defined in Section 280G
of the Internal Revenue Code of 1986 (the “Code”), either alone or together with
other payments or benefits, either cash or non-cash, that the Executive has the
right to receive from the Company, including, but not limited to, accelerated
vesting or payment of any deferred compensation, options, stock appreciation
rights or any benefits payable to the Executive under any plan for the benefit
of employees, which would constitute an “excess parachute payment” (as defined
in Code Section 280G), then such severance payment or other benefit shall be
reduced to the largest amount that will not result in receipt by the Executive
of a excess parachute payment. The determination of the amount of the payment
described in this subsection shall be made by the Company’s independent auditors
at the sole expense of the Company. For purposes of clarification the value of
any options described above will be determined by the Company’s independent
auditors using a Black-Scholes valuation methodology.

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
(i) when any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act, but excluding the Executive, the Company or any subsidiary or any affiliate
of the Company or any employee benefit plan sponsored or maintained by the
Company or any subsidiary of the Company (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act)



--------------------------------------------------------------------------------

of securities of the Company representing 50% or more of the combined voting
power of the Company’s then outstanding securities; or (ii) when, during any
period of twelve (12) consecutive months, the individuals who, at the beginning
of such period, constitute the Board of Directors (the “Incumbent Directors”)
cease for any reason other than death to constitute at least a majority
thereof; provided, however, that a director who was not a director at the
beginning of such twelve (12)-month period shall be deemed to have satisfied
such twelve (12) month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least a majority of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such twelve
(12)-month period) or through the operation of this proviso; or (iii) the
occurrence of a transaction requiring stockholder approval for the acquisition
of the Company by an entity other than the Company or a subsidiary or an
affiliated company of the Company through purchase of assets, or by merger, or
otherwise.

(ii) If during the Term and during the period in which the Executive serves as
Interim Chief Executive Officer and within twelve (12) months after the
occurrence of a Change in Control, the Company shall terminate the Executive’s
employment without Cause or the Executive terminates his employment for Good
Reason, then notwithstanding the vesting and exercisability schedule in any
stock option or other equity award agreement between the Company and the
Executive, all unvested stock options and other equity awards granted by the
Company to the Executive pursuant to such agreement shall immediately vest and
become exercisable and shall remain exercisable for not less than 180 days
thereafter.

5.4.5. Termination upon Death or Disability. In the event of the termination of
the Executive’s employment by reason of death or Disability, the Company shall
pay the Executive his Base Salary through the Date of Termination in accordance
with the Company’s standard payroll practices, at the rate then in effect, and
all expenses or accrued Benefits arising prior to such termination which are
payable to the Executive pursuant to this Agreement through the Date of
Termination. In addition, the Executive and/or his beneficiaries shall be
entitled to such other Benefits as shall be determined in accordance with the
benefit plans maintained by the Company.

5.4.6 Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or to provide the Executive with the payments
and benefits under Section 5.4.2 and 5.4.4 shall be conditioned on the
Executive’s executing and not revoking a waiver and general release, in a form
to be provided by the Company at the time of his termination of employment, by
the 60th day following the effective date of his termination of employment. The
benefits described in Section 5.4.2 or 5.4.4 (as applicable) will begin to be
paid or provided as soon as administratively practicable after the Release
becomes irrevocable, provided that if the 60-day period described above begins
in one taxable year and ends in a second taxable year such payments or benefits
shall not commence until the second taxable year.

For avoidance of doubt: (i) the removal of the Executive from the position of
Interim Chief Executive Officer shall not entitle the Executive to the payments
and benefits described in Sections 5.4.2 and 5.4.4 (provided the Executive
continues to serve as Executive Chairman); and (ii) a termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason on or following the date the Executive ceases to serve as Interim Chief
Executive Officer shall not entitle the Executive to the payments and benefits
described in Sections 5.4.2 and 5.4.4.



--------------------------------------------------------------------------------

6. INSURABILITY; RIGHT TO INSURE. During the continuance of the Executive’s
employment hereunder, the Company shall have the right to maintain key man life
insurance in its own name covering the Executive’s life in such amount as shall
be determined by the Company, for a term ending on the termination or expiration
of this Agreement. The Executive shall aid in the procuring of such insurance by
submitting to the required medical examinations, if any, and by filling out,
executing and delivering such applications and other instrument in writing as
may be reasonably required by an insurance company or companies to which
application or applications for insurance may be made by or for the Company.

7 CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION; NONDISPARAGEMENT

7.1. The Company and the Executive acknowledge that the services to be performed
by the Executive under this Agreement are unique and extraordinary and, as a
result of such employment, the Executive shall be in possession of confidential
information relating to the business practices of the Company. The term
“confidential information” shall mean any and all information (oral and written)
relating to the Company or any of its affiliates, or any of their respective
activities, as well as any distributors, vendors, suppliers, customers or other
third party that the Executive shall possess in connection with his employment
with the Company, other than such information which (i) can be shown by the
Executive to be in the public domain (such information not being deemed to be in
the public domain merely because it is embraced by more general information
which is in the public domain) other than as the result of a breach of the
provisions of this Section 7 or (ii) the Executive is required to disclose under
any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena or
other process of law. The Executive shall not, during the Term and for a period
of five (5) years thereafter, except as may be required in the course of the
performance of his duties hereunder, directly or indirectly, use, communicate,
disclose or disseminate to any person, firm or corporation any confidential
information regarding the clients, customers or business practices of the
Company acquired by the Executive, without the prior written consent of the
Company; provided, however, that the Executive understands that Executive shall
be prohibited from misappropriating any trade secret at any time during or after
the Term.

7.2. Upon the termination of the Executive’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Executive, including all copies thereof,
shall be promptly returned to the Company.

7.3. The Executive hereby agrees that he shall not, during the Term and for a
period of two years after the Date of Termination, directly or indirectly,
within any county (or adjacent county) in any State within the United States or
territory outside of the United States in which the Company is engaged in
business during the Term, engage, have an interest in or render any services to
any business (whether as owner, manager, operator, licensor, licensee, lender,
partner,



--------------------------------------------------------------------------------

stockholder, joint venturer, employee, consultant, advisor or otherwise)
competitive with the business activities conducted by the Company, its
subsidiaries, or affiliates during the Term. Notwithstanding the foregoing,
nothing herein shall prevent the Executive from owning stock in a publicly
traded corporation whose activities compete with those of the Company’s,
provided that such stock holdings are not greater than two percent (2%) of such
corporation.

7.4. The Executive shall not, during the Term and for a period of two years
after the Date of Termination, directly or indirectly, take any action which
constitutes an interference with or a disruption of any of the Company’s
business activities including, without limitation, the solicitations of the
Company’s customers, distributors or vendors or persons listed on the personnel
lists of the Company.

7.5. For purposes of clarification, but not of limitation, the Executive hereby
acknowledges and agrees that the provisions of Sections 7.3 and 7.4 above shall
serve as a prohibition against him from, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer of the Company (but only those
suppliers existing during the time of the Executive’s employment by the Company,
or at the termination of his employment), to discontinue or alter his, her or
its relationship with the Company.

7.6. (a) The Executive agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company, are related in any
manner to the business (commercial or experimental) of the Company or are
conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. The Executive shall further: (i) promptly disclose such
Inventions to the Company; (ii) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventorship;

(b) If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two (2) years
after the termination of his employment by the Company, it is to be presumed
that the Invention was conceived or made during the Term by the Company; and

(c) The Executive agrees that he will not assert any rights to any Invention as
having been made or acquired by him prior to the date of this Agreement, except
for Inventions, if any, disclosed to the Company in writing prior to the date
hereof.

7.7. The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the Term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other



--------------------------------------------------------------------------------

than the Executive’s right to receive payments hereunder). The Executive shall,
at the request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right, or
title and interest in or to any such properties.

7.8. At no time during or after the Term shall the Executive, directly or
indirectly, disparage the commercial, business, professional or financial, as
the case may be, reputation of the Company or its officers or directors.

7.9. Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 7 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 7 or such other relief as may be required specifically to enforce any of
the covenants in this Section 7. The Executive hereby acknowledges and agrees
that the type and periods of restrictions imposed in this Section 7 are fair and
reasonable and are reasonably required for the protection of the Company’s
confidential information and the goodwill associated with the business of the
Company. Further, the Executive acknowledges and agrees that the restrictions
imposed in this Section 7 will not prevent him from obtaining suitable
employment after his employment with the Executive ceases or from earning a
livelihood. If for any reason it is held that the restrictions under this
Section 7 are not reasonable or that consideration therefor is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Section as will render such restrictions valid and
enforceable.

8. EXECUTIVE’S COOPERATION. During the Term and thereafter, the Executive shall
cooperate with the Company in any internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by the Company
(including, without limitation, the Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into the Executive’s possession, all at times and on schedules that are
reasonably consistent with the Executive’s other permitted activities and
commitments). In the event the Company requires the Executive’s cooperation in
accordance with this section after the termination of the Term, the Company
shall reimburse the Executive for all of his reasonable costs and expenses
incurred, in connection therewith, plus pay the Executive a reasonable amount
per day for his time spent.

9. RIGHTS OF INDEMNIFICATION. The Company shall defend and indemnify the
Executive to the fullest extent permitted by the General Corporation Law of the
State of Delaware, as amended from time to time, for all amounts (including
without limitation, judgments, fines, settlement payments, expenses and
attorney’s fees) (“Expenses”) incurred or paid by the Executive in connection
with any action, suit, investigation or proceeding arising out of or relating to
the performance by the Executive of services for, or the acting by the Executive
as a director, officer or employee of the Company, or any other person or
enterprise at the



--------------------------------------------------------------------------------

Company’s request (a “ Proceeding”). Expenses incurred by the Executive in
connection with any indemnification-eligible Proceeding shall be paid by the
Company in advance upon request of Executive that the Company pay such Expenses,
(a) after receipt by the Company of a written request from Executive for such
advance, together with documentation reasonably acceptable to the Board of
Directors, and (b) subject to an undertaking by Executive to pay back any
advanced amounts for which it is determined that the Executive was not entitled
to indemnification as described below.

10. MISCELLANEOUS

10.1. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

  To the Company:

  

iCAD, Inc.

98 Split Brook Road, Suite 100

Nashua, New Hampshire 03062

Attn: Chairman of the Board

  

with a copy to:

 

DESIGNATED COUNSEL

  To the Executive:

   MICHAEL S. KLEIN    Address on file with the Company

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

10.2. Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.3. Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

10.4. Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive, including the Prior
Agreement. This Agreement may be amended at any time by mutual written agreement
of the parties hereto. In the case of any conflict between any express term of
this Agreement and any statement contained in any employment manual, memo or
rule of general applicability of the Company, this Agreement shall control.



--------------------------------------------------------------------------------

10.5. Warranty. The Executive hereby represents and warrants as follows:
(i) that the execution of this Agreement and the discharge of the Executive’s
obligations hereunder will not breach or conflict with any other contract,
agreement, or understanding between the Executive and any other party or
parties; and (ii) the Executive’s resume which was provided to the Company by
the Executive and other statements made about the Executive’s employment history
to the Company by the Executive are true, accurate and complete in all material
respects.

10.6. Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required under the Company’s employee benefit plans, if any.

10.7. Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of Delaware. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
state courts for the State of New Hampshire, or by a federal court sitting in
New Hampshire. The parties hereto agree to the personal jurisdiction of such
courts and agree to accept process by regular mail in connection with any such
dispute.

10.8. Execution in Counterparts. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto. A
photocopy or electronic facsimile of this Agreement or of any signature hereon
shall be deemed an original for all purposes.

10.9. Section 409A of the Code.

10.9.1. It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith. Any
provision required for compliance with Code Section 409A that is omitted from
this Agreement shall be incorporated herein by reference and shall apply
retroactively, if necessary, and be deemed a part of this Agreement to the same
extent as though expressly set forth herein.



--------------------------------------------------------------------------------

10.9.2. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or the providing
of any benefit subject to this Section 10.9.2, to the extent required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, and any other
payment or the provision of any other benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. On the first day of the
seventh month following the date of Executive’s Separation from Service or, if
earlier, on the date of his death, all payments delayed pursuant to this
Section 10.9.2 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein. On any delayed payment date under this
Section 10.9.2, there shall be paid to the Executive or, if the Executive has
died, to his estate, in a single cash lump sum together with the payment of such
delayed payment, interest on the aggregate amount of such delayed payment at the
Delayed Payment Interest Rate (as defined below) computed from the date on which
such delayed payment otherwise would have been made to the Executive until the
date paid. For purposes of the foregoing, the “Delayed Payment Interest Rate”
shall mean the short term Applicable Federal Rate as of the business day
immediately preceding the payment date for the applicable delayed payment.

10.9.3. Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each
other payment is intended to be a payment upon an involuntary termination from
service and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii),
et. seq., to the maximum extent permitted by that regulation, with any amount
that is not excepted from Code Section 409A being subject to Code Section 409A
(“Section 409A Amounts”). Notwithstanding anything to the contrary in
Section 5.4.4, the lump sum option in Section 5.4.4(i) shall not apply to any
Section 409A Amount and the payment of the Section 409A Amounts shall begin with
the first installment that next follows the last full installment payment of a
non Section 409A Amount or would have been the last full installment in the
event that a lump sum payment is made with regard to non-Section 409A Amounts
under Section 5.4.4.

10.9.4. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit,



--------------------------------------------------------------------------------

(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable
year, provided that the foregoing clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Section 105(b) of the
Code solely because such expenses are subject to a limit related to the period
the arrangement is in effect and (iii) such payments shall be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written,

 

THE COMPANY: iCAD, INC By:  

/s/ Richard Christopher

Name:   Richard Christopher Title:   Chief Financial Officer EXECUTIVE

/s/ Michael S. Klein

Michael S. Klein

-15-